DETAILED ACTION
Regarding Claims 6-9, 12, 13 and 15. Cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10-11, 14, 16-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lieberman et al., US-PGPUB 2009/0137933 (hereinafter Lieberman) in view of Wilson et al., US-Pat No. 10,331,324 (hereinafter Wilson) 

          Regarding Claim 1 and 11. Lieberman discloses determining an individual's center of pressure (Abstract; Paragraph [0039], determining the center of a person), the system comprising a computing device (Fig. 1; Paragraph [0029], computing device 140);
an article of footwear including an insole (Figs. 1 and 2);

one or more input sensors for measuring pressure housed in the insole, where the one or more input sensors are configured to produce pressure information proportional to mechanical pressure placed on the one or more input sensors (Fig. 1; Paragraph [0029], pressure sensing devices 120’s)

communication module housed in the article of footwear and coupled with the one or more input sensors, where the communications module is configured to receive the pressure information from the one or more input sensors and further configured to transmit the pressure information to a computing device (Fig. 2, communication modules 240’s, Paragraph [0030])

a motion sensor configured to receive positional information of the article of footwear in a global coordinate system and transmit the positional information to the computing device (Paragraph [0030], global positioning sensor) and,

wherein the computing device includes a second communications transceiver communicatively coupled with the communications module, where the computing device is configured to receive the pressure information from the communications module using the second communications transceiver and to receive the positional information from the motion sensing device and determine center of pressure from the pressure information and the positional information (Fig. 14; Paragraph [0029]; Paragraph [0039]-[0041], calculate center of pressure) 

and determine a local center of pressure based on from the pressure information  (Paragraph [0034], pressure information in each insole indicating center of mass), and determine a global center of pressure of the individual based on the local center of pressure and the positional information (Paragraph [0039], calculating the center of force of a person in the person’s coordinate using the local pressure data from each insole and global positioning sensor)

If the Applicant disagrees with respect to determining the global center of pressure in Lieberman, then

Lieberman discloses an alternative embodiment using the mat or scale (Paragraph [0055])

Wilson discloses a motion sensor configured to receive positional information of the subject’s motion in a global coordinate system (Figs. 1, 36-43, motion capture system using camera) and transmit the positional information to the computing device, and determine a local center of pressure based on from the pressure information, and determine a global center of pressure of the individual based on the local center of pressure and the positional information (Col. 41, lines 63 to Col. 49, lines 5-67 local center of pressures converted to global center of pressure, including utilizing motion data and distance measurements; Col. 50, lines 1-22, capturing the subject’s motion using camera, including motions of right/left foot/leg; Col. 1, lines 50-67; Col. 2, lines 1-48)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Wilson in Lieberman and have a motion sensor configured to receive positional information of the article of footwear in a global coordinate system and transmit the positional information to the computing device, and wherein the computing device including includes a second communications transceiver communicatively coupled with the communications module, where the computing device is configured to receive the pressure information from the communications module using the second communications transceiver, and to receive the positional information from the motion sensor, sensing device and determine a local center of pressure based on from the pressure information, and determine a global center of pressure of the individual based on the local center of pressure and the positional information accurately using a measurement system that is also easy to install.

          Regarding Claim 2. Lieberman discloses the one or more input sensors collect a distributed force data over an area of about 12 cm (Fig. 2)

          Regarding Claim 3. Lieberman discloses the one or more input sensors are embedded force detectors (Fig. 2; Paragraphs [0029]-[0030])

          Regarding Claim 4. Lieberman discloses the embedded force detectors are force sensitive resistors (Fig. 2; Paragraphs [0029]-[0030])

          Regarding Claim 5. Lieberman discloses the communication module includes a first communication transceiver that is communicatively coupled with a communication transreceiver over a wireless communication link (Fig. 2, communication modules; Paragraph [0033], wireless)

          Regarding Claim 10. Lieberman discloses the system is markerless information (Figs, no marks are placed on the user to determine the center of pressure). Wilson also discloses the system is markerless (Col. 49, lines 46-48)

          Regarding Claim 14. Lieberman discloses notifying a third party monitoring person if the postural state information indicates a stable postural state, an unstable postural state, and a partially stable postural state (Paragraph [0024])

          Regarding Claim 16. Lieberman discloses calculating center of pressure for a gait of the person over multiple steps (Paragraph [0042])

          Regarding Claim 17. Wilson discloses the one or more motion sensors comprise a coordination monitoring sensor that includes a camera (Fig. 38)

          Regarding Claim 18. Lieberman discloses notifying a third party monitoring person if the postural state information indicates an unstable postural state (Paragraph [0024]; Paragraph [0039], alert third party of instability)

          Regarding Claim 19. Lieberman discloses notifying a third party monitoring person if the postural state information indicates a partially stable postural state (Paragraph [0024]; Paragraph [0039], alert third party of instability, as partially stable also means partially unstable)

          Regarding Claim 20. Lieberman discloses the one or more input sensors are positioned at least at a big toe region, a metatarsophalangeal joint region, an arch of foot region, and a heel region of the insole (Fig. 2, Paragraph [0030])

          Regarding Claim 21. Lieberman discloses a system to determine an individual’s center of pressure (Abstract; Paragraph [0039], determining the center), the system comprising: a computing device (Fig. 1; Paragraph [0029], computing device 140);
a first plurality of input sensors housed in a left shoe insole of a first article of footwear and configured to generate first pressure data indicative of mechanical pressure placed on the first plurality of input sensors (Paragraph [0030], left shoe; Paragraph [0034], any number of sensors in each insole)

a second plurality of input sensors housed in a right shoe insole of a second article of footwear and configured to generate second pressure data indicative of mechanical pressure placed on the second plurality of input sensors (Paragraph [0030], right shoe; Paragraph [0034], any number of sensors in each insole)

a first communications module housed in the first article of footwear and electrically coupled to the first plurality of input sensors, wherein the first communications module is configured to receive the first pressure data generated by the first plurality of input sensors and transmit the first pressure data to the computing device, a second communications module housed in the second article of footwear and electrically coupled to the second plurality of input sensors, wherein the second communications module is configured to receive the second pressure data generated by the second plurality of input sensors and to transmit the second pressure data to the computing device Fig. 2, communication modules; Paragraph [0033]); 

a coordination monitoring sensor separate from the first and second articles of footwear and configured to monitor a corresponding global position of each of the first and second articles of footwear within a global coordinate system and to transmit global position data generated for each of the first and second articles of footwear to the computing device (Paragraph [0030], global positioning sensor), the computing device is configured to: receive the first pressure data, the second pressure data, and the global position data for each of the first and second articles of footwear (Paragraph [0030], sensor information transmitted to the computing device via communication modules)

determine a first local center of pressure of the individual based on the first pressure data and a second local center of pressure of the individual based on the second pressure data (Paragraph [0034], pressure information in each insole indicating center of mass), and determining a global center of pressure of the individual based on the first local center of pressure, the second local center of pressure, and the global position data for each of the first and second articles of footwear (Paragraph [0039], calculating the center of force of a person in the person’s coordinate using the local pressure data from each insole and global positioning sensor)

If the Applicant disagrees with respect to determining the global center of pressure in Lieberman, then

Lieberman discloses an alternative embodiment using the mat or scale (Paragraph [0055])

Wilson discloses a motion sensor configured to receive positional information of the subject’s motion in a global coordinate system and transmit the positional information to the computing device, and determine a local center of pressure based on from the pressure information, and determine a global center of pressure of the individual based on the local center of pressure and the positional information (Figs. 1 and 38-43; Col. 41, lines 63 to Col. 49, lines 5-67, but particularly Col. 44, lines 15-22 and Col. 47, lines 1-15, local center of pressures converted to global center of pressure, and Col. 49, lines 5-46, including utilizing motion data and distance measurements; Col. 50, lines 1-22, capturing the subject’s motion using camera, including motions of right/left foot/leg; Col. 1, lines 50-67; Col. 2, lines 1-48)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Wilson in Lieberman and determine a first local center of pressure of the individual based on the first pressure data and a second local center of pressure of the individual based on the second pressure data, and determine a global center of pressure of the individual based on the first local center of pressure, the second local center of pressure, and the global position data for each of the first and second articles of footwear accurately using a measurement system that is easy to install.

          Regarding Claim 22. Lieberman disclose determining the first local center of pressure of the individual comprises to determine the first local center of pressure of the individual based on the first pressure data and local position data of the first plurality of input sensors within a first local coordinate system associated with the left shoe insole, and wherein determining the second local center of pressure of the individual comprises to determine the second local center of pressure of the individual based on the second pressure data and local position data of the second plurality of input sensors within a second local coordinate system associated with the right shoe insole (Paragraph [0034], pressure information in each insole indicating center of mass)

          Regarding Claim 23. Wilson discloses determining the global center of pressure of the individual comprises to rotate (Col. 63, lines 2-8, using the rotation matrix to correct the actual orientation) and transform the first local center of pressure and the second local center of pressure into the global coordinate system (Col. 44, lines 15-22 and Col. 47, lines 1-15, local center of pressures converted to global center of pressure,

          Regarding Claim 25. Lieberman discloses the computing device is configured to receive the first pressure data from the first communications module over a first wireless communication link; and wherein the computing device is configured to receive the second pressure data from the second communications module over a second wireless communication link (Fig. 2, communication modules; Paragraph [0033], wireless)
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lieberman et al., US-PGPUB 2009/0137933 in view of Wilson, US-Pat No. 10,331,324 as applied to Claim 21, and further in view of Huang et al., US-PGPUB 2018/0279915 (hereinafter Huang)

          Regarding Claim 24. The modified Lieberman does not disclose the computing device is configured to process the first pressure data and the second pressure data to reduce noise in the first pressure data and the second pressure data.

Huang discloses removing noise from the pressure data collected from pressure sensors embedded in shoe (Abstract; Figs. 2-3; Paragraphs [0004]; [0017]-[0019]; [0029])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Huang in the modified Lieberman and have the computing device configured to process the first pressure data and the second pressure data to reduce noise in the first pressure data and the second pressure data, so as to accurately determine the person’s postural state with reduced noise.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865